[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1913

                  UNITED STATES OF AMERICA,

                          Appellee,

                              v.

                       PETER E. TARBOX,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. Morton A. Brody, U.S. District Judge]                                                               

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Selya and Stahl, Circuit Judges.                                                          

                                         

Wayne S. Moss on brief for appellant.                         
Jay P.  McCloskey,  United States  Attorney, Timothy  Wing and  F.                                                                              
Mark   Terison,  Assistant  United  States  Attorneys,  on  brief  for                      
appellee.

                                         

                     November 19, 1997
                                         

          Per  Curiam.     Defendant-appellant  Peter  Tarbox                                 

appeals from the  district court's denial of  his suppression

motion.   The sole issue  on appeal is whether  the searching

officers violated  the Fourth Amendment  because they entered

appellant's  home and began the search after receiving notice

that a search warrant had  been issued but before the warrant

was  in  their  physical  possession.    The  district  court

properly  concluded  that  our holding  in  United  States v.                                                                      

Bonner,  808  F.2d  864, 869  (1st  Cir.  1986) dictates  the                  

outcome  in this  case.   Bonner  has not  been overruled  by                                            

Wilson v. Arkansas, 514 U.S. 927 (1995), as appellant argues.                              

Therefore, the order  denying appellant's motion  to suppress

and the  judgment of  conviction are affirmed.   See  Loc. R.                                                                

27.1.

                             -2-